Exhibit 10.20

EMPLOYEE PROPRIETARY INFORMATION

AND NON-SOLICITATION AGREEMENT

In consideration of my employment or continued employment by Virginia Commerce
Bank, its subsidiaries, parents, affiliates, successors and assigns (together,
the “Company”) and the compensation now and hereafter paid to me, I hereby enter
into this Proprietary Information and Non-Solicitation Agreement (the
“Agreement”) and agree as follows:

 

1. Nondisclosure.

1.1 Recognition of Company’s Rights; Nondisclosure. I understand and acknowledge
that my employment by the Company creates a relationship of confidence and trust
with respect to the Company’s Proprietary Information (defined below) and that
the Company has a protectable interest therein. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information, except as such disclosure, use or publication may be required in
connection with my work for the Company, or unless an officer of the Company
expressly authorizes such in writing. I will obtain the Company’s written
approval before publishing or submitting for publication any material (written,
verbal, or otherwise) that relates to my work at the Company and/or incorporates
any Proprietary Information, I hereby assign to the Company any rights I may
have or acquire in such Proprietary Information and recognize that all
Proprietary Information shall be the sole property of the Company and its
assigns. I will take all reasonable precautions to prevent the inadvertent or
accidental disclosure of Proprietary Information.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company, its affiliates, parents and subsidiaries, whether having existed, now
existing, or to be developed during my employment. By way of illustration but
not limitation, “Proprietary Information” includes (a) trade secrets,
inventions, ideas, processes, formulas, data, programs, other works of
authorship, know-how, and any other proprietary technology and all Proprietary
Rights therein (hereinafter collectively referred to as “Inventions”);
(b) information regarding research, development, new products, marketing and
selling, business plans, budgets and unpublished financial statements, prices
and costs, margins, discounts, credit terms, pricing policies, quoting
procedures, methods of obtaining business, forecasts, future plans and potential
strategies, financial projections and business strategies, operational plans,
financing and capital-raising plans, activities and agreements, internal
services and operational manuals,

methods of conducting Company business, suppliers and supplier information, and
purchasing; (c) information regarding Customers and Potential Customers of the
Company (as defined in Section 4 below), including customer lists, names,
representatives,. their needs or desires with respect to the types of products
or services offered by the Company, customer and guarantor financial
information, financial statements, loan presentation summaries, loan narratives,
notes and documents within customer files, commitment letters, proposals, bids,
contracts and their contents and parties, the type, quantity, and amount of
products and services provided or sought to be provided to customers and
potential customers of the Company and other non-public information relating to
Customers and Potential Customers; (d) information regarding any of the
Company’s business partners and their services, including names;
representatives, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services received by the Company, and other
non-public information relating to business partners; (e) information regarding
personnel, employee lists, compensation, and employee skills; and (f) any other
non-public information which a competitor of the Company could use to the
competitive disadvantage of the Company. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which is
generally known in the trade or industry through no breach of this Agreement and
I am free to discuss the terms and conditions of my employment with others to
the extent permitted by law.

1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data, or information (“Third Party Information”).
During my employment and thereafter, I will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with my work for the Company, Third
Party Information unless expressly authorized by an officer of the Company in
writing.

 

 

1



--------------------------------------------------------------------------------

1.4 Term of Nondisclosure Restrictions. I understand that Proprietary
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1. If, however, a court decides that this Section 1
or any of its provisions is unenforceable for lack of reasonable temporal
limitation and the Agreement or its restriction(s) cannot otherwise be enforced,
I agree and the Company agrees that the one (1) year period after the date my
employment ends shall be the temporal limitation relevant to the contested
restriction, provided, however, that this sentence shall not apply to trade
secrets protected without temporal limitation under applicable law.

1.5 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company, I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.

2. Assignment of Inventions.

2.1 I agree that Inventions made or conceived by me, by myself or with others,
even if made or conceived without the use of the Company’s resources shall be
the property of the Company without royalty or other consideration to me if they
are made or conceived either: (1) during the period of my employment by the
Company; (2) during any period after termination of my employment during which I
am retained as a consultant; or (3) with use of the Company’s Inventions or
Proprietary Information. I agree to inform the Company promptly and fully of any
such Inventions.

2.2 At the Company’s request and expense I agree to execute any and all
applications, assignments, or other documents which the Company requests to
apply for, register, and/or obtain copyrights or Letters Patent of the United
States, or to otherwise protect the Company’s interest in any Inventions.

2.3 I assign to the Company all interests and rights, including but not limited
to copyrights in such Inventions and applications for United States Letters
Patent for such Inventions. I also waive any claim to moral rights in any
Inventions. To the extent that any Inventions do not qualify as “works made for
hire” under U.S. copyright law, this Agreement will constitute an irrevocable
assignment by me to the Company of the ownership of, and all rights of copyright
in, such Inventions, and I agree to execute any writings requested by the
Company to evidence such ownership.

3. Duty of Loyalty During Employment. I agree that during the period of my
employment by the Company I will not, without the Company’s express written
consent, directly or indirectly engage in any employment or business activity
which is directly or indirectly competitive with, or would otherwise conflict
with, my employment by the Company.

4. No Solicitation of Employees, Consultants, Contractors, or Customers or
Potential Customers. I agree that during the period of my employment and for the
six (6) month period after the date my employment ends for any reason, including
but not limited to voluntary termination by me or involuntary termination by the
Company, I will not, as an officer, director, employee, consultant, owner,
partner, or in any other capacity, either directly or through others, except on
behalf of the Company:

4.1 solicit, induce, encourage, or participate in soliciting, inducing, or
encouraging any employee of the Company to terminate his or her relationship
with the Company;

4.2 hire, employ, or engage in business with or attempt to hire, employ, or
engage in business with any person employed by the Company or who has left the
employment of the Company within the preceding three (3) months or discuss any
potential employment or business association with such person, even if I did not
initiate the discussion or seek out the contact;

4.3 solicit, induce or attempt to induce any Customer or Potential Customer, or
any consultant or independent contractor with whom I had direct or indirect
contact or whose identity I learned as a result of my employment with the
Company, to terminate, diminish, or materially alter in a manner harmful to the
Company its relationship with the Company; or

perform, provide or attempt to perform or provide any Conflicting Services for
any Customer or Potential Customer, or any consultant or independent contractor
with whom I had direct or indirect contact or whose identity I learned as a
result of my employment with the Company. “Conflicting Services” means any
product, service, or process of any person or organization other than the
Company that directly competes with a product, service, or process of the
Company with which I worked directly or indirectly during my employment by the
Company or about which I acquired Proprietary Information during my employment
by the Company.

4.4 The parties agree that for purposes of this Agreement, a “Customer or
Potential Customer” is any person or entity who or which, at any time during my
employment while I remain employed or, in the event my employment terminates,
during the one (1) year prior to the date my employment with the Company ends,
(i) contracted for, was billed for, or received from the Company any product,
service or process with

 

 

2



--------------------------------------------------------------------------------

which I worked directly or indirectly during my employment by the Company or
about which I acquired Proprietary Information; or (ii) was in contact with me
or in contact with any other employee, owner, or agent of the Company, of which
contact I was or should have been aware, concerning any product, service or
process with which I worked directly or indirectly during my employment with the
Company or about which I acquired Proprietary Information; or (iii) was
solicited by the Company in an effort in which I was involved or of which I was
or should have been aware.

5. Reasonableness of Restrictions.

5.1 I agree that I have read this entire Agreement and understand it. I agree
that this Agreement does not prevent me from earning a living or pursuing my
career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by the Company’s legitimate business
interests. I represent and agree that I am entering into this Agreement freely
and with knowledge of its contents with the intent to be bound by the Agreement
and the restrictions contained in it.

5.2 In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, I and the Company agree that the
court shall read the Agreement as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law.

5.3 If the court declines to enforce this Agreement, I and the Company agree
that this Agreement will be automatically modified to provide the Company with
the maximum protection of its business interests allowed by law and I agree to
be bound by this Agreement as modified.

5.4 Furthermore, the parties agree that the market for the Company’s products is
the Washington DC metropolitan area and any other jurisdiction where the Company
maintains an office or branch. If, however, a court still decides that this
Agreement or any of its restrictions is unenforceable for lack of reasonable
geographic limitation and the Agreement or restriction(s) cannot otherwise be
enforced, the parties hereby agree that the twenty-five (25) mile radius from
any branch or department of the Company shall be the geographic limitation
relevant to the contested restriction.

6. No Conflicting Agreement Or Obligation. I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

7. Return of Company Property. When I leave the employ of the Company, I will
deliver to the Company any and all tangible and intangible property belonging to
the Company including, without limitation: computers, printers, computer
hardware and software, computer programs, diskettes, CD’s, DVD’s, audio and
videotapes, cell phones, PDA’s, downloads, drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company. I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. Prior to leaving, I will cooperate with the Company in completing and
signing the Company’s termination statement if requested to do so by the
Company.

8. Legal And Equitable Remedies.

8.1 I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms. I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to the Company and the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach or threatened
breach of this Agreement.

8.2 I agree that if the Company is successful in whole or in part in any legal
or equitable action against me under this Agreement, the Company shall be
entitled to payment of all costs, including reasonable attorney’s fees, from me.

8.3 In the event the Company enforces this Agreement through a court order, I
agree that the restrictions of Sections 4 and 5 shall remain in effect for a
period of twelve (12) months from the effective date of the Order enforcing the
Agreement.

9. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

10. Publication Of This Agreement To Subsequent Employers Or Business Associates
Of Employee.

10.1 If I am offered employment or the opportunity to enter into any business
venture as owner, partner, consultant or other capacity while the

 

 

3



--------------------------------------------------------------------------------

restrictions described in Sections 4 and 5 of this Agreement are in effect, I
agree to inform my potential employer, partner, co-owner and/or others involved
in managing the business with which I have an opportunity to be associated of my
obligations under this Agreement and also agree to provide such person or
persons with a copy of this Agreement.

10.2 I agree to inform the Company of all employment and business ventures which
I enter into while the restrictions described in Sections 4 and 5 of this
Agreement are in effect and I also authorize the Company to provide copies of
this Agreement to my employer, partner, co-owner and/or others involved in
managing the business with which I am employed or associated and to make such
persons aware of my obligations under this Agreement.

11. General Provisions.

11.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of Virginia as such
laws are applied to agreements entered into and to be performed entirely within
Virginia between Virginia residents. I hereby expressly consent to the personal
jurisdiction and venue of the state and federal courts located in Virginia for
any lawsuit filed there against me by Company arising-from or related to this
Agreement.

11.2 Severability. In case any one or more of the provisions, subsections, or
sentences contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

11.3 Successors and Assigns. This Agreement is for my benefit and the benefit of
the Company, its successors, assigns, parent corporations, subsidiaries,
affiliates, and purchasers, and will be binding upon my heirs, executors,
administrators and other legal representatives.

11.4 Survival. The provisions of this Agreement shall survive the termination of
my employment, regardless of the reason, and the assignment of this Agreement by
the Company to any successor in interest or other assignee.

11.5 Employment At-Will. I agree and understand that nothing in this Agreement
shall change my at-will employment status or confer any right with respect to
continuation of employment by the Company, nor shall it interfere in any way
with my right or the Company’s right to terminate my employment at any time,
with or without cause or advance notice.

11.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

11.7 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

11.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously engaged, or am
in the future engaged, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.

 

 

4



--------------------------------------------------------------------------------

This Agreement shall be effective as of March 31, 2011.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.

 

 

(Signature)

 

(Printed Name) ACCEPTED AND AGREED TO: VIRGINIA COMMERCE BANK By:  

 

 

5